Opinion issued June 27, 2002









 
 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00399-CR
____________

RICARDO G. CASTANEDA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 5313



MEMORANDUM  OPINION
	Appellant, Ricardo G. Castaneda, was convicted by a jury in a City of
Houston municipal court of speeding.  The jury assessed punishment at a $100 fine.
	Appellant appealed to Harris County Criminal Court at Law No. 2.  See
Tex. Gov't Code Ann. § 30.00014(a) (Vernon Supp. 2002).  The reporter's record
of the trial and briefs were filed in the county court.  The county court judge affirmed
the municipal court judgment.  Appellant filed a timely notice of appeal.  
	The record and briefs from the county court have been filed in this Court
and constitute the record and briefs in this appeal.  See Tex. Gov't Code Ann. §
30.00027(b) (Vernon Supp. 2002).  We find we have no jurisdiction over the appeal.
	Unless the sole issue is the constitutionality of the statute or ordinance on
which the conviction is based, we are without jurisdiction when the fine imposed by
the county criminal court at law does not exceed $100.  See Boyd v. State, 11 S.W.3d
325, 325 (Tex. App.--Houston [14th Dist.] 1999, no pet.); Tex. Code Crim. Proc.
Ann. art. 4.03 (Vernon Supp. 2002); Tex. Gov't Code Ann. § 30.00027(a) (Vernon
Supp. 2002).  The amount of appellant's fine did not exceed $100.  We therefore
examined the brief filed by appellant in the county criminal court at law.  The brief
alleged only that the charging instrument was tampered with illegally; no challenge
to the constitutionality of a statute or ordinance was raised.  We therefore have no
jurisdiction over this appeal.
	The appeal is dismissed for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Schneider, and Justices Hedges and Nuchia.
Do not publish.  Tex. R. App. P. 47.